      Case 2:18-cv-00605-DWL Document 58 Filed 03/25/19 Page 1 of 2



 1
      1138 NORTH ALMA SCHOOL ROAD, SUITE 101
 2                MESA, ARIZONA 85201
       Telephone: 480.461.5300 | Fax: 480.833.9392
 3
 4 David R. Schwartz - #009264
   das@udallshumway.com
 5 Kimberly R. Davis - #030210
   krd@udallshumway.com
 6 Attorneys for Defendant Maricopa
   County Community College District
 7 Maria Wise and Vivian Miranda
 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISRICT OF ARIZONA
10
     James Rogers and Judy Ellen Rogers,             NO. CV2018-00605 PHX-DWL
11
                          Plaintiffs,
12                                                   STIPULATION FOR AMENDMENT
     v.                                              TO ORDER (DKT 56) RE RULE 35
13                                                   EXAMINATION
   Maricopa County Community College
14 District, a political subdivision of
   Arizona; Maria Wise, an individual; and
15 Vivian Miranda-Strawbridge, an
   individual
16
                          Defendants.
17
18         Plaintiffs and Defendants hereby stipulate that this Court shall enter the form of

19 amended order directing Plaintiff James Rogers to appear for and participate in a Rule
20 35 psychiatric examination on April 19, 2019 beginning at 10 a.m. to be conducted by
21 Stephen Herman, M.D. at 17470 N. Pacesetter Way, Scottsdale, AZ 85255. The only
22 change to the previously entered order (Dkt 56) is the change of the date of the IME
23 from April 5 to April 19.
24         Counsel for Plaintiffs has reviewed this Stipulation and the proposed Order and

25 approved both. Counsel for Plaintiff has also authorized the electronic signing of this
26 Stipulation by defense counsel.
27
28
       Case 2:18-cv-00605-DWL Document 58 Filed 03/25/19 Page 2 of 2



 1           DATED: March 25, 2019.
 2
                                          UDALL SHUMWAY PLC
 3
 4                                             /s/ David R. Schwartz
                                          David R. Schwartz
 5                                        Kimberly R. Davis
                                          1138 North Alma School Road
 6                                        Suite 101
                                          Mesa, AZ 85201
 7                                        Attorneys for Defendant Maricopa County
                                          Community College District, Wise and Miranda
 8
                                          TORRES LAW GROUP PLC
 9
10                                        /s/ David R. Schwartz for James E . Barton II
                                          James E. Barton II
11                                        2239 W. Baseline Road
                                          Tempe, AZ 85283
12                                        Attorneys for Plaintiffs
13                              CERTIFICATE OF SERVICE
14        I hereby certify that on March 25, 2019, I electronically lodged the attached
   document using ECF for filing and transmitted the document through ECF to the
15 following registered ECF users:
16 Israel G. Torres
   James E. Barton, II
17
   Saman Golestan
18 TORRES LAW GROUP, PLLC
   2239 W. Baseline Rd.
19 Tempe, AZ 85283
   Attorneys for Plaintiff
20
21         /s/ Kimberly Kershner
22   5428596.1
     109883.024
23
24
25
26
27
28

                                                2
